DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Dependent claim 6 depends from dependent claim 5 (depends from independent claim 1) and recites “the virtual character”. Dependent claim 18 depends from independent claim 1 and recites “the virtual character”. However, in view of claim invention, none of those claims (1, 5, 6 and 18) defines “the virtual character”. Thus, “the virtual character” renders claims 6 and 18 indefinite. Therefore, the claims 6 and 18 are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rigiroli et al (U.S. Patent No. 10, 535, 174 B1) in view of Lanciault et al (U.S. Patent Application Publication 2011/0098113 A1).
.
	Regarding claim 1, Rigiroli discloses a method comprising: 
creating, in a first application (Col 4, lines 21-29, FIG. 1, game application 120 which can host a game engine 124 and allow a player to play the game application 120; Col 7, lines 15-67 to Col 8, lines 1-39, FIG. 2 illustrates an embodiment of components of a game application system 100 for generating, rendering, and outputting frames for display during operation of the game application; during operation, the game engine 124 reads in game rules 131 and considers game state 140 to arrive at character events.  Character movement engine 125 reads in data from a motion capture data repository 132 as well as character states 142 … The character movement engine 125 can use skeleton models 138, also referred to as rigs … The character movement engine 125 can also include inputs from the environmental settings 134, character states such as current poses (for example, positions of body parts expressed as positions, joint angles or other specifications), and velocities (linear and/or angular) of body parts and motions, which can be in the form of a set of force/torque vectors for some or all body parts, prediction models 137.  From this information, the character movement engine 125 generates new poses for the characters using rules of physics, and those new poses can be used to update character states 142 and are also provided to rendering engine 114 … The character movement engine 125 can use the prediction model and other rules and constraints associated with the character model in order to generate the estimated pose.  After generation of the estimated pose, the character movement engine 125 can generate an updated final pose for the character model using a particle based solver in conjunction with one or more prediction models) which implements a first rigging control protocol (Col 14, lines 12-33, FIGS. 9A and 9B illustrate example embodiment of a pose generation workflow process 900 for generating a pose for a character model during runtime execution of a game application.  The workflow 900, in whole or in part, can be implemented by, for example, by one or more systems, such as, for example, by the character movement engine 125, the game engine 124, the game application 120, the user computing system 110, the interactive computing system 102, among others, as shown in FIGS.1 and 2. The pose generation workflow in includes two pose generation phases: (i) an estimated pose generation phase 910, also referred to as a predictive pose or a preconditioning pose generation phase; and (ii) a final pose generation phase, also referred to as an updated pose phase. The estimated pose generation phase 910 can be interpreted as a first rigging control protocol), a rigging control system description, the rigging control system description being defined (Col 14, lines 31-59, the initial pose 902 can be produced by the game engine, for instance it can be a new frame of a motion-captured clip, or a blend of various clips that have been selected in response to the user or AI inputs so that the character performs the desired action.  Generally, the animation system can generate the initial pose 902 using forward kinematics … For example, a user may issue a command for a goalkeeper to block a ball shot on goal.  The animation system, using forward kinematics, can attempt to produce an initial pose that places the hand as close as possible to the ball's trajectory.  The end-effector can be a goalkeeper hand that is moved to intercept or deflect the ball.  The game engine will then reposition the goalkeeper's hand effector so that it precisely intercepts or deflects the ball; Col 7, lines 27-63, a game engine 120 receives the user inputs and determines character events, such as actions, collisions, runs, throws, attacks and other events appropriate for the game.  The character events are conveyed to a character movement engine 124 that determines the appropriate motions the characters and determines new poses for the characters and provides those new poses to a skinning and rendering engine 126. During operation, the game engine 124 reads in game rules 131 and considers game state 140 to arrive at character events. The character movement engine 125 can use skeleton models 138, also referred to as rigs.  Rigs are often used in character animations.  A typical rig may comprise a collection of character components, such as a skeletal structure and a mesh to be skinned over the skeletal structure.  A typical rig comprises a skeletal structure for a character and includes a plurality of degrees of freedom.  A rig may also comprise a set of animation controls that enable an animator to move the various components of the character in order to create motion in an animation) according to a different second rigging control protocol (Col 14, 24-30, a final pose generation phase 920 can be interpreted as a second rigging control protocol; Col 14, lines 60-62, during the estimated pose generation phase 910, an estimated pose 904 can be generated based at least in part on the prediction model 912.  The estimated pose 904 can be used to determine a predicted location for the elements of the character model; Col 15, lines 20-47, for example, FIG. 9A illustrates a DNN 912 associated with the torso of the character model that uses shoulder and chest joint positions in order to generate joint positions for the spine, neck, and collar.  The nodes within the DNN can generate the output joint positions by applying the parameters, constraints, and weights determined during the model generation process to the received input data (such as, the shoulder and chest joint positions).  The output joint positions of the spine, neck, and collar joints can be generated relative to the positions of the shoulder and chest; FIG. 9B illustrates another embodiment of the pose generation workflow 900 … The estimated pose generation phase completes after generation of the estimated pose 904. The estimated pose 904 is generated for the final pose generation phase 920), and the rigging control system description specifying a rigging control input (Col 7, lines 27-38, a game engine 120 receives the user inputs and determines character events, such as actions, collisions, runs, throws, attacks and other events appropriate for the game. The character events are conveyed to a character movement engine 124 that determines the appropriate motions the characters and determines new poses for the characters and provides those new poses to a skinning and rendering engine 126) and at least one rule for operating on the rigging control input (Col 7, lines 47-53, the game engine 124 reads in game rules 131 and considers game state 140 to arrive at character events. The character events are conveyed to a character movement engine 124 that determines the appropriate motions the characters and determines new poses for the characters) to produce a rigging control output (Col 7, lines 54-67 to Col 8, lines 1-16, the character movement engine 125 uses inputs and rules to generate new pose; Col 16, lines 14-17, the final pose generation phase 920 is completed when the final pose 906 is generated.  The final pose can be provided for further rendering of the character model within the game application); 
writing the rigging control system description to a data Col 8, lines 9-15, the character movement engine 125 generates new poses for the characters; Col 16, lines 14-17, the final pose generation phase 920 is completed when the final pose 906 is generated); and 
initiating transfer of the data Col 8, lines 31-44, after generation of the estimated pose, the character movement engine 125 can generate an updated final pose for the character model using a particle based solver in conjunction with one or more prediction models.  The updated pose can be provided to the skinning and rendering engine 114 for rendering of the character model within the game environment. As shown in FIG. 1, game engine 124 of game application 120 generates an updated final pose for the character model and provides it to the skinning and rendering engine 114 of GPU for rendering of the character model. The skinning and rendering engine 114 can be interpreted as a second application).
However, a computing system taught by Rigiroli does not specifically disclose writing the rigging control system description to a data file; and 
initiating transfer of the data file to a second application.
In the similar field of endeavor, Lanciault discloses (Abstract, one embodiment of the present invention sets forth a technique for transporting both behavior and related geometric information for an animation asset between different animation environments; paragraph [0024], FIG. 1 is a block diagram of a computer system 100 configured to implement one or more aspects of the present invention; paragraphs [0040]-[0041], FIG. 2B illustrates an interactive graphics pipeline 202, according to one embodiment of the present invention.  The interactive graphics pipeline 202 is characterized by an interactive application 240 that receives animation data 220 and user input 250, and generates rendered frames 222.  The interactive application 240 includes an interactive logic engine 242, a runtime animation engine 244, and a rendering engine 248.  The interactive logic engine 242 defines the user experience for the interactive application 240.  One example of the interactive logic engine 242 is a game engine.  The game engine defines a setting for a game, and game play for the game … The runtime animation engine 244 generates frame data 246 comprising sequential frames of geometric objects being animated.  Descriptions of the geometric objects may reside in the animation data 220.  For example, 3D model 230 may be animated according to the animation rig 232 for creating sequential frames comprising frame data 246.  The rendering engine 248 renders the frame data 246 to generate a corresponding sequence of images represented by the rendered frames 222) writing the rigging control system description to a data file (Paragraph [0048], FIG. 4 illustrates an inter-platform workflow 400 for transporting animation assets from an authoring platform to a target platform, according to one embodiment of the present invention.  An animation asset may include, for example, a 3D object and one or more related animation rigs.  Authoring platform 410 may comprise a computer system, such as computer system 100 of FIG. 1, configured to run an authoring tool suite 420. The authoring tool suite 420 may include 3D modeling application 212 of FIG. 2A, animation application 214; paragraph [0036], the 3D modeling application 212 enables a user to form a geometric model representing a desired 3D object.  For example, the user may use the 3D modeling application 212 to generate a geometric model of a teapot or a game character.  Conventional geometric models comprise meshes of geometric primitives, such as triangles.  The animation application 214 enables the user to describe motion for the 3D object.  The animation application 214 generates function curves that describe motion of various geometric components of the 3D model; paragraph [0049], in one embodiment, authoring tool suite 420 is used to create a particular animation asset 460, comprising a 3D object and an animation rig.  The animation asset 460 may be stored within the asset library 440); and 
initiating transfer of the data file to a second application (Paragraph [0049], after the animation asset 460 is created on the authoring platform 410, the animation asset 460 is transported to a target platform 450).
Rigiroli and Lanciault are analogous art because both pertain to utilize the system/method for generating the animation of character. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the game application taught by Rigiroli incorporate the teachings of Lanciault, and applying the systems and methods for portable animation rigs taught by Lanciault to use the authoring tool suite to create the describe motion of an animation rig, store the animation asset and transmit the animation asset to a target platform. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rigiroli according to the relied-upon teachings of Lanciault to obtain the invention as specified in claim.

	Regarding claim 2, the combination of Rigiroli in view of Lanciault discloses everything claimed as applied above (see claim 1), and Rigiroli further disclose wherein the first rigging control protocol (FIG. 9A, the estimated pose generation phase 910 can be interpreted as a first rigging control protocol) comprises one or more data formats, data structures, functions, or computational units that are specific to the first application (Col 14, lines 31-43, an initial pose 902 can be provided for generation of the estimated pose during the estimated pose generation phase 910. In some embodiments, the initial pose 902 can be produced by the game engine …; Col 14, lines 60-67 to Col 15, lines 1-29, during the estimated pose generation phase 910, an estimated pose 904 can be generated based at least in part on the prediction model 912 … The DNN 912 can generate the predicted locations for at least a portion of the elements of the model, which can represent more realistic poses for the character model … a DNN 912 associated with the torso of the character model that uses shoulder and chest joint positions in order to generate joint positions for the spine, neck, and collar).     

	Regarding claim 3, the combination of Rigiroli in view of Lanciault discloses everything claimed as applied above (see claim 2), and Rigiroli further disclose wherein the second rigging control protocol (FIGS. 9A and 9B, a final pose generation phase 920 can be interpreted as a second rigging control protocol) comprises one or more data formats, data structures, functions, or computational units that are different than in the first rigging control protocol (Col 15, lines 56-67 to Col 16, lines 1-17, during the final pose generation phase 920, the estimated pose 904 is provided to particle solver 924. The particle solver 924 can iteratively generate a final pose for outputting to the rendering system. During the final pose generation phase 920, the particle solver 924 can interact with the DNN 922 in order to generate a pose that satisfies the constraints associated with the respective elements of the character model … the DNN 922 is associated with the spine. The DNN 922 receives inputs associated with the locations of joints of the chest and outputs locations of joints associated with the spine and neck of the character model …. As discussed above, a DNN 912 associated with the torso of the character model that uses shoulder and chest joint positions in order to generate joint positions for the spine, neck, and collar).

	Regarding claim 4, the combination of Rigiroli in view of Lanciault discloses everything claimed as applied above (see claim 1), and Rigiroli further disclose wherein the first application is a digital content creation application (FIG. 1; Col 5, lines 4-46, the computing system 110 may execute a game application 120.  The game application 120 may be an offline game which can be run locally on the computing system 110.  The game application 120 may also be an online game which can involve communications among multiple computing systems.  The computing system 110 can execute a game application 120 that may be stored and/or executed in a distributed environment … The game engine 124 can be configured to execute aspects of the operation of the game application 120 according to game rules.  Examples of game rules can include rules for scoring, possible inputs, actions/events, movement in response to inputs, and the like … During runtime operation, the game engine 124 can read user inputs, in-game data, and game state information to determine the appropriate in-game events) whose primary function comprises creation of virtual characters (Col 14, lines 12-33, FIGS. 9A and 9B illustrate example embodiment of a pose generation workflow process 900 for generating a pose for a character model during runtime execution of a game application.  The workflow 900, in whole or in part, can be implemented by, for example, by one or more systems, such as, for example, by the character movement engine 125, the game engine 124, the game application 120, the user computing system 110, the interactive computing system 102, among others, as shown in FIGS.1 and 2. The pose generation workflow in includes two pose generation phases: (i) an estimated pose generation phase 910, also referred to as a predictive pose or a preconditioning pose generation phase; and (ii) a final pose generation phase, also referred to as an updated pose phase), and wherein the second application is a real-time engine (Col 8, lines 23-44, the estimated pose may be generated on a frame-by-frame basis and can be based at least in part on one or more prediction models received from the prediction model repository 137 … After generation of the estimated pose, the character movement engine 125 can generate an updated final pose for the character model using a particle based solver in conjunction with one or more prediction models.  The updated pose can be provided to the skinning and rendering engine 114 for rendering of the character model within the game environment. The updated target pose may be used for a subsequent frame, and the process of generating a new pose may be repeated. Thus, the skinning and rendering engine 114 of GPU is a real-time engine for rendering of the character mode on a frame-by-frame basis).

	Regarding claim 13, the combination of Rigiroli in view of Lanciault discloses everything claimed as applied above (see claim 1), and Rigiroli further disclose wherein the control system description comprises a mathematical operation (Col 15, lines 46-67 to Col 16, lines 1-14, during the final pose generation phase 920, the estimated pose 904 is provided to particle solver 924.  The particle solver 924 can iteratively generate a final pose for outputting to the rendering system.  During the final pose generation phase 920, the particle solver 924 can interact with the DNN 922 in order to generate a pose that satisfies the constraints associated with the respective elements of the character model.  The iterative calculations performed by the particle solver can be done in accordance with one or more DNNs, which can help to smooth out the animation so that it becomes more realistic … For example, in the illustrated embodiment, the DNN 922 is associated with the spine.  The DNN 922 receives inputs associated with the locations of joints of the chest and outputs locations of joints associated with the spine and neck of the character model.  The Spine DNN 922 can provide higher order filtering or smoothing of the iterative process to ensure that the iterations performed by the particle solver are done in accordance with the constraints associated with the defined portion of the character model.  The DNN 922 can enforce an additional constraint at every step of the iteration.  For instance, during the iteration the chest may be moved to satisfy a requirement, the DNN 922 can be used to obtain the corresponding effect on the spine and neck.  This in turn will reposition the shoulders and arms.  The resulting pose is then evaluated in relation to the inverse kinematic requirement (for example, that the hand is in a given position, as specified by the hand effector).  If the pose doesn't hit the requirement within the desired accuracy thresholds, then another iteration will be needed to try to reduce the error.  For instance, the hips will be moved in the opposite direction by a given amount, which will move the chest again, calling for another evaluation of DNN 922 to obtain the updated spine and neck positions).

	Regarding claim 18, the combination of Rigiroli in view of Lanciault discloses everything claimed as applied above (see claim 1), and Rigiroli further disclose wherein the virtual character comprises one or more rigging assets selected from the group comprising: a polygon mesh, a core skeletal system, a higher-order skeletal system, a blendshape, and an animation (FIG. 2; Col 7, lines 54-63, a typical rig may comprise a collection of character components, such as a skeletal structure and a mesh to be skinned over the skeletal structure.  A typical rig comprises a skeletal structure for a character and includes a plurality of degrees of freedom.  A rig may also comprise a set of animation controls that enable an animator to move the various components of the character in order to create motion in an animation).

	Regarding claim 19, Rigiroli discloses an apparatus comprising: 
Col 4, lines 21-29, FIG. 1, game application 120 which can host a game engine 124 and allow a player to play the game application 120; Col 7, lines 15-67 to Col 8, lines 1-39, FIG. 2 illustrates an embodiment of components of a game application system 100 for generating, rendering, and outputting frames for display during operation of the game application; during operation, the game engine 124 reads in game rules 131 and considers game state 140 to arrive at character events.  Character movement engine 125 reads in data from a motion capture data repository 132 as well as character states 142 … The character movement engine 125 can use skeleton models 138, also referred to as rigs … The character movement engine 125 can also include inputs from the environmental settings 134, character states such as current poses (for example, positions of body parts expressed as positions, joint angles or other specifications), and velocities (linear and/or angular) of body parts and motions, which can be in the form of a set of force/torque vectors for some or all body parts, prediction models 137.  From this information, the character movement engine 125 generates new poses for the characters using rules of physics, and those new poses can be used to update character states 142 and are also provided to rendering engine 114 … The character movement engine 125 can use the prediction model and other rules and constraints associated with the character model in order to generate the estimated pose.  After generation of the estimated pose, the character movement engine 125 can generate an updated final pose for the character model using a particle based solver in conjunction with one or more prediction models) which implements a first rigging control protocol (Col 14, lines 12-33, FIGS. 9A and 9B illustrate example embodiment of a pose generation workflow process 900 for generating a pose for a character model during runtime execution of a game application.  The workflow 900, in whole or in part, can be implemented by, for example, by one or more systems, such as, for example, by the character movement engine 125, the game engine 124, the game application 120, the user computing system 110, the interactive computing system 102, among others, as shown in FIGS.1 and 2. The pose generation workflow in includes two pose generation phases: (i) an estimated pose generation phase 910, also referred to as a predictive pose or a preconditioning pose generation phase; and (ii) a final pose generation phase, also referred to as an updated pose phase. The estimated pose generation phase 910 can be interpreted as a first rigging control protocol), a rigging control system description, the rigging control system description being defined (Col 14, lines 31-59, the initial pose 902 can be produced by the game engine, for instance it can be a new frame of a motion-captured clip, or a blend of various clips that have been selected in response to the user or AI inputs so that the character performs the desired action.  Generally, the animation system can generate the initial pose 902 using forward kinematics … For example, a user may issue a command for a goalkeeper to block a ball shot on goal.  The animation system, using forward kinematics, can attempt to produce an initial pose that places the hand as close as possible to the ball's trajectory.  The end-effector can be a goalkeeper hand that is moved to intercept or deflect the ball.  The game engine will then reposition the goalkeeper's hand effector so that it precisely intercepts or deflects the ball; Col 7, lines 27-63, a game engine 120 receives the user inputs and determines character events, such as actions, collisions, runs, throws, attacks and other events appropriate for the game.  The character events are conveyed to a character movement engine 124 that determines the appropriate motions the characters and determines new poses for the characters and provides those new poses to a skinning and rendering engine 126. During operation, the game engine 124 reads in game rules 131 and considers game state 140 to arrive at character events. The character movement engine 125 can use skeleton models 138, also referred to as rigs.  Rigs are often used in character animations.  A typical rig may comprise a collection of character components, such as a skeletal structure and a mesh to be skinned over the skeletal structure.  A typical rig comprises a skeletal structure for a character and includes a plurality of degrees of freedom.  A rig may also comprise a set of animation controls that enable an animator to move the various components of the character in order to create motion in an animation) according to a different second rigging control protocol (Col 14, 24-30, a final pose generation phase 920 can be interpreted as a second rigging control protocol; Col 14, lines 60-62, during the estimated pose generation phase 910, an estimated pose 904 can be generated based at least in part on the prediction model 912.  The estimated pose 904 can be used to determine a predicted location for the elements of the character model; Col 15, lines 20-47, for example, FIG. 9A illustrates a DNN 912 associated with the torso of the character model that uses shoulder and chest joint positions in order to generate joint positions for the spine, neck, and collar.  The nodes within the DNN can generate the output joint positions by applying the parameters, constraints, and weights determined during the model generation process to the received input data (such as, the shoulder and chest joint positions).  The output joint positions of the spine, neck, and collar joints can be generated relative to the positions of the shoulder and chest; FIG. 9B illustrates another embodiment of the pose generation workflow 900 … The estimated pose generation phase completes after generation of the estimated pose 904. The estimated pose 904 is generated for the final pose generation phase 920), and the rigging control system description specifying a rigging control input (Col 7, lines 27-38, a game engine 120 receives the user inputs and determines character events, such as actions, collisions, runs, throws, attacks and other events appropriate for the game. The character events are conveyed to a character movement engine 124 that determines the appropriate motions the characters and determines new poses for the characters and provides those new poses to a skinning and rendering engine 126) and at least one rule for operating on the rigging control input (Col 7, lines 47-53, the game engine 124 reads in game rules 131 and considers game state 140 to arrive at character events. The character events are conveyed to a character movement engine 124 that determines the appropriate motions the characters and determines new poses for the characters) to produce a rigging control output (Col 7, lines 54-67 to Col 8, lines 1-16, the character movement engine 125 uses inputs and rules to generate new pose; Col 16, lines 14-17, the final pose generation phase 920 is completed when the final pose 906 is generated.  The final pose can be provided for further rendering of the character model within the game application); and 
Col 8, lines 9-15, the character movement engine 125 generates new poses for the characters; Col 16, lines 14-17, the final pose generation phase 920 is completed when the final pose 906 is generated), and to initiate transfer of the data Col 8, lines 31-44, after generation of the estimated pose, the character movement engine 125 can generate an updated final pose for the character model using a particle based solver in conjunction with one or more prediction models.  The updated pose can be provided to the skinning and rendering engine 114 for rendering of the character model within the game environment. As shown in FIG. 1, game engine 124 of game application 120 generates an updated final pose for the character model and provides it to the skinning and rendering engine 114 of GPU for rendering of the character model. The skinning and rendering engine 114 can be interpreted as a second application).
However, a computing system taught by Rigiroli does not specifically disclose an authoring tool configured to create a rigging control system description;
a serialization tool configured to write the rigging control system description to a data file, and to initiate transfer of the data file to a second application.
In the similar field of endeavor, Lanciault discloses (Abstract, one embodiment of the present invention sets forth a technique for transporting both behavior and related geometric information for an animation asset between different animation environments; paragraph [0024], FIG. 1 is a block diagram of a computer system 100 configured to implement one or more aspects of the present invention; paragraphs [0040]-[0041], FIG. 2B illustrates an interactive graphics pipeline 202, according to one embodiment of the present invention.  The interactive graphics pipeline 202 is characterized by an interactive application 240 that receives animation data 220 and user input 250, and generates rendered frames 222.  The interactive application 240 includes an interactive logic engine 242, a runtime animation engine 244, and a rendering engine 248.  The interactive logic engine 242 defines the user experience for the interactive application 240.  One example of the interactive logic engine 242 is a game engine.  The game engine defines a setting for a game, and game play for the game … The runtime animation engine 244 generates frame data 246 comprising sequential frames of geometric objects being animated.  Descriptions of the geometric objects may reside in the animation data 220.  For example, 3D model 230 may be animated according to the animation rig 232 for creating sequential frames comprising frame data 246.  The rendering engine 248 renders the frame data 246 to generate a corresponding sequence of images represented by the rendered frames 222) an authoring tool (FIG. 4, an authoring tool suite 420) configured to create a rigging control system description (Paragraph [0048], FIG. 4 illustrates an inter-platform workflow 400 for transporting animation assets from an authoring platform to a target platform, according to one embodiment of the present invention.  An animation asset may include, for example, a 3D object and one or more related animation rigs.  Authoring platform 410 may comprise a computer system, such as computer system 100 of FIG. 1, configured to run an authoring tool suite 420. The authoring tool suite 420 may include 3D modeling application 212 of FIG. 2A, animation application 214; paragraph [0036], the 3D modeling application 212 enables a user to form a geometric model representing a desired 3D object.  For example, the user may use the 3D modeling application 212 to generate a geometric model of a teapot or a game character.  Conventional geometric models comprise meshes of geometric primitives, such as triangles.  The animation application 214 enables the user to describe motion for the 3D object.  The animation application 214 generates function curves that describe motion of various geometric components of the 3D model);
Paragraph [0049], in one embodiment, authoring tool suite 420 is used to create a particular animation asset 460, comprising a 3D object and an animation rig.  The animation asset 460 may be stored within the asset library 440), and to initiate transfer of the data file to a second application (Paragraph [0049], after the animation asset 460 is created on the authoring platform 410, the animation asset 460 is transported to a target platform 450).
Lanciault does not specifically disclose a serialization tool. In view of specification of the present application, for example, paragraph [0173] of specification describes “The framework 1150 can also include a serialization tool 1230 for importing or exporting a data file 1232 which includes the control system descriptions 1222. The data file 1232 can also include other rigging elements, such as meshes, skeletal systems, blend shapes, animations etc. Data serialization can be performed to format rigging elements such that they can be stored, transmitted, reconstructed, and used by multiple systems”. The authoring tool taught by Lanciault performs for creating a rigging control system description, writing the rigging control system description to a data file and transmitting the animation asset to a target platform. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the authoring platform taught by Lanciault and separate the function of storing the animation asset and transmitting the animation asset to the target platform from the authoring tool suite to build a serialization tool for performing the rigging elements saving and transmitting.
Rigiroli and Lanciault are analogous art because both pertain to utilize the system/method for generating the animation of character. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the game application taught by Rigiroli incorporate the teachings of Lanciault, and applying the systems and methods for portable animation rigs taught by Viz to use the authoring tool suite to create the describe motion of an animation rig, store the animation asset and transmit the animation asset to a target platform. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rigiroli according to the relied-upon teachings of Lanciault to obtain the invention as specified in claim.

	Regarding claim 20, Rigiroli discloses a non-transitory computer-readable medium which (FIG. 1; Col 5, lines 458-53, the computing system 110 can include a data store 116. The data store 116 can be configured to store data that may be generated or used by the computing system 110. For example, the data store 116 may store instructions for executing the game application 120 and game engine 124), when read by a computing device (Col 4, lines 45-62, the computing system 110 may use the CPU 112, the GPU 114, and the data store 116 to execute a game application 120), causes the computing device to perform a method comprising: 
creating, in a first application (Col 4, lines 21-29, FIG. 1, game application 120 which can host a game engine 124 and allow a player to play the game application 120; Col 7, lines 15-67 to Col 8, lines 1-39, FIG. 2 illustrates an embodiment of components of a game application system 100 for generating, rendering, and outputting frames for display during operation of the game application; during operation, the game engine 124 reads in game rules 131 and considers game state 140 to arrive at character events.  Character movement engine 125 reads in data from a motion capture data repository 132 as well as character states 142 … The character movement engine 125 can use skeleton models 138, also referred to as rigs … The character movement engine 125 can also include inputs from the environmental settings 134, character states such as current poses (for example, positions of body parts expressed as positions, joint angles or other specifications), and velocities (linear and/or angular) of body parts and motions, which can be in the form of a set of force/torque vectors for some or all body parts, prediction models 137.  From this information, the character movement engine 125 generates new poses for the characters using rules of physics, and those new poses can be used to update character states 142 and are also provided to rendering engine 114 … The character movement engine 125 can use the prediction model and other rules and constraints associated with the character model in order to generate the estimated pose.  After generation of the estimated pose, the character movement engine 125 can generate an updated final pose for the character model using a particle based solver in conjunction with one or more prediction models) which implements a first rigging control protocol (Col 14, lines 12-33, FIGS. 9A and 9B illustrate example embodiment of a pose generation workflow process 900 for generating a pose for a character model during runtime execution of a game application.  The workflow 900, in whole or in part, can be implemented by, for example, by one or more systems, such as, for example, by the character movement engine 125, the game engine 124, the game application 120, the user computing system 110, the interactive computing system 102, among others, as shown in FIGS.1 and 2. The pose generation workflow in includes two pose generation phases: (i) an estimated pose generation phase 910, also referred to as a predictive pose or a preconditioning pose generation phase; and (ii) a final pose generation phase, also referred to as an updated pose phase. The estimated pose generation phase 910 can be interpreted as a first rigging control protocol), a rigging control system description, the rigging control system description being defined (Col 14, lines 31-59, the initial pose 902 can be produced by the game engine, for instance it can be a new frame of a motion-captured clip, or a blend of various clips that have been selected in response to the user or AI inputs so that the character performs the desired action.  Generally, the animation system can generate the initial pose 902 using forward kinematics … For example, a user may issue a command for a goalkeeper to block a ball shot on goal.  The animation system, using forward kinematics, can attempt to produce an initial pose that places the hand as close as possible to the ball's trajectory.  The end-effector can be a goalkeeper hand that is moved to intercept or deflect the ball.  The game engine will then reposition the goalkeeper's hand effector so that it precisely intercepts or deflects the ball; Col 7, lines 27-63, a game engine 120 receives the user inputs and determines character events, such as actions, collisions, runs, throws, attacks and other events appropriate for the game.  The character events are conveyed to a character movement engine 124 that determines the appropriate motions the characters and determines new poses for the characters and provides those new poses to a skinning and rendering engine 126. During operation, the game engine 124 reads in game rules 131 and considers game state 140 to arrive at character events. The character movement engine 125 can use skeleton models 138, also referred to as rigs.  Rigs are often used in character animations.  A typical rig may comprise a collection of character components, such as a skeletal structure and a mesh to be skinned over the skeletal structure.  A typical rig comprises a skeletal structure for a character and includes a plurality of degrees of freedom.  A rig may also comprise a set of animation controls that enable an animator to move the various components of the character in order to create motion in an animation) according to a different second rigging control protocol (Col 14, 24-30, a final pose generation phase 920 can be interpreted as a second rigging control protocol; Col 14, lines 60-62, during the estimated pose generation phase 910, an estimated pose 904 can be generated based at least in part on the prediction model 912.  The estimated pose 904 can be used to determine a predicted location for the elements of the character model; Col 15, lines 20-47, for example, FIG. 9A illustrates a DNN 912 associated with the torso of the character model that uses shoulder and chest joint positions in order to generate joint positions for the spine, neck, and collar.  The nodes within the DNN can generate the output joint positions by applying the parameters, constraints, and weights determined during the model generation process to the received input data (such as, the shoulder and chest joint positions).  The output joint positions of the spine, neck, and collar joints can be generated relative to the positions of the shoulder and chest; FIG. 9B illustrates another embodiment of the pose generation workflow 900 … The estimated pose generation phase completes after generation of the estimated pose 904. The estimated pose 904 is generated for the final pose generation phase 920, and the rigging control system description specifying a rigging control input (Col 7, lines 27-38, a game engine 120 receives the user inputs and determines character events, such as actions, collisions, runs, throws, attacks and other events appropriate for the game. The character events are conveyed to a character movement engine 124 that determines the appropriate motions the characters and determines new poses for the characters and provides those new poses to a skinning and rendering engine 126) and at least one rule for operating on the rigging control input (Col 7, lines 47-53, the game engine 124 reads in game rules 131 and considers game state 140 to arrive at character events. The character events are conveyed to a character movement engine 124 that determines the appropriate motions the characters and determines new poses for the characters) to produce a rigging control output (Col 7, lines 54-67 to Col 8, lines 1-16, the character movement engine 125 uses inputs and rules to generate new pose; Col 16, lines 14-17, the final pose generation phase 920 is completed when the final pose 906 is generated.  The final pose can be provided for further rendering of the character model within the game application); 
writing the rigging control system description to a data Col 8, lines 9-15, the character movement engine 125 generates new poses for the characters; Col 16, lines 14-17, the final pose generation phase 920 is completed when the final pose 906 is generated); and 
initiating transfer of the data Col 8, lines 31-44, after generation of the estimated pose, the character movement engine 125 can generate an updated final pose for the character model using a particle based solver in conjunction with one or more prediction models.  The updated pose can be provided to the skinning and rendering engine 114 for rendering of the character model within the game environment. As shown in FIG. 1, game engine 124 of game application 120 generates an updated final pose for the character model and provides it to the skinning and rendering engine 114 of GPU for rendering of the character model. The skinning and rendering engine 114 can be interpreted as a second application).
However, a computing system taught by Rigiroli does not specifically disclose writing the rigging control system description to a data file; and 
initiating transfer of the data file to a second application.
In the similar field of endeavor, Lanciault discloses (Abstract, one embodiment of the present invention sets forth a technique for transporting both behavior and related geometric information for an animation asset between different animation environments; paragraph [0024], FIG. 1 is a block diagram of a computer system 100 configured to implement one or more aspects of the present invention; paragraphs [0040]-[0041], FIG. 2B illustrates an interactive graphics pipeline 202, according to one embodiment of the present invention.  The interactive graphics pipeline 202 is characterized by an interactive application 240 that receives animation data 220 and user input 250, and generates rendered frames 222.  The interactive application 240 includes an interactive logic engine 242, a runtime animation engine 244, and a rendering engine 248.  The interactive logic engine 242 defines the user experience for the interactive application 240.  One example of the interactive logic engine 242 is a game engine.  The game engine defines a setting for a game, and game play for the game … The runtime animation engine 244 generates frame data 246 comprising sequential frames of geometric objects being animated.  Descriptions of the geometric objects may reside in the animation data 220.  For example, 3D model 230 may be animated according to the animation rig 232 for creating sequential frames comprising frame data 246.  The rendering engine 248 renders the frame data 246 to generate a corresponding sequence of images represented by the rendered frames 222) writing the rigging control system description to a data file (Paragraph [0048], FIG. 4 illustrates an inter-platform workflow 400 for transporting animation assets from an authoring platform to a target platform, according to one embodiment of the present invention.  An animation asset may include, for example, a 3D object and one or more related animation rigs.  Authoring platform 410 may comprise a computer system, such as computer system 100 of FIG. 1, configured to run an authoring tool suite 420. The authoring tool suite 420 may include 3D modeling application 212 of FIG. 2A, animation application 214; paragraph [0036], the 3D modeling application 212 enables a user to form a geometric model representing a desired 3D object.  For example, the user may use the 3D modeling application 212 to generate a geometric model of a teapot or a game character.  Conventional geometric models comprise meshes of geometric primitives, such as triangles.  The animation application 214 enables the user to describe motion for the 3D object.  The animation application 214 generates function curves that describe motion of various geometric components of the 3D model; paragraph [0049], in one embodiment, authoring tool suite 420 is used to create a particular animation asset 460, comprising a 3D object and an animation rig.  The animation asset 460 may be stored within the asset library 440); and 
initiating transfer of the data file to a second application (Paragraph [0049], after the animation asset 460 is created on the authoring platform 410, the animation asset 460 is transported to a target platform 450).
Rigiroli and Lanciault are analogous art because both pertain to utilize the system/method for generating the animation of character. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the game application taught by Rigiroli incorporate the teachings of Lanciault, and applying the systems and methods for portable animation rigs taught by Lanciault to use the authoring tool suite to create the describe motion of an animation rig, store the animation asset and transmit the animation asset to a target platform. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rigiroli according to the relied-upon teachings of Lanciault to obtain the invention as specified in claim.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rigiroli et al (U.S. Patent No. 10, 535, 174 B1) in view of Lanciault et al (U.S. Patent Application Publication 2011/0098113 A1) in view of Aguado (U.S. Patent Application Publication 2018/0144531 A1).

	Regarding claim 5, the combination of Rigiroli in view of Lanciault discloses everything claimed as applied above (see claim 1).
However, Rigiroli does not specifically disclose wherein the input specifies a characteristic of a lower-order rigging element.
In the similar field of endeavor, Aguado discloses (Abstract, a method of animating a virtual object within a virtual world, the method comprising: obtaining, for one or more object parts of a virtual object, a corresponding target, the virtual object comprising a plurality of object parts; at each animation update step of a sequence of one or more animation update steps … FIG. 3; paragraph [0046], a skeleton, or framework or "rig", for the object 200) wherein the input specifies a characteristic of a lower-order rigging element (Paragraph [0082], FIG. 8 schematically illustrates an example system 800 for animating a virtual object 200; paragraph [0084], the system 800 comprises a behaviour module 802, an effector generator module 804 and an IK module 806. The target data 810 is output from the behaviour module 802 and is received (or obtained/accessed) by the effector generator module 804.  The effector generator module 804 is arranged to use the target data 810 to generate effector data 812--the effector data 812 specifies (or defines) one or more effectors (which may be referred to as "inertia effectors") for one or more joints of the object 200 in order to try to achieve the one or more targets/goals specified by the target data 810.  The effector data 812 is output from the effector generator module 804 and is received (or obtained/accessed) by the IK module 806.  The IK module 806 then uses the effectors specified by the effector data 812 to perform IK processing to determine angles for one or more joints of the object 200, i.e. to update the geometric data 610 for the object 200. Thus, the effector generator module 804 generates an input data of the effector data 812 to an IK module 806; paragraph [0115], FIG. 9 is a flowchart illustrating a method 900 for animating an object 200 using the system 800 of FIG. 8; paragraphs [0120]-[0122], at a step 906, the effector generator module 804 receives (or obtains/accesses) the target data 810 … for each of these one or more object parts for which a target has been defined, the effector generator module 804 performs a dynamics calculation to determine an effector for that object part--this dynamics calculation is based, at least in part, on the corresponding target for that object part … the effector generator module 804 generates the effector data 812 at the step 906.  The effector generator module 804 may store the effector data 812, for example as part of the data 620 for the object 200; paragraph [0135], FIG. 11 schematically illustrates a method 1100, for performance by the effector generator module 804, for generating the effector data 812 based on the target data 810 according to an embodiment.  The method 1100 is performed as part of the step 906 of the method 900 of FIG. 9; paragraph [0139], at the step 1108, the effector generator module 804 performs a dynamics calculation (described below with reference to FIG. 12) to generate or determine an effector for (or corresponding to) a target specified by the target data 810 for which a corresponding effector has not been generated yet at this current animation update step; paragraph [0145], at the step 1208, a dynamics calculation is performed to determine the value for the component of the effector selected at the step 1204.  In the following, this component shall be illustrated as the x-coordinate (i.e. one of the coordinates specifying a location for the effector in the virtual world 202); paragraph [0180], the above example made use of the so-called "oscillator function", which is a specific second-order differential equation … Embodiments may make use of different dynamics calculations that are based on different equations (which may be of higher or lower orders) in order to simulate different dynamical or physical properties.  Indeed, different types of dynamics calculations may be used for different components of an effector and, indeed, the target parameters for a target may specify the type of dynamics calculation(s) to use. Thus, the method can generate the effect data using a dynamic calculation based on lower order rigging element).
Rigiroli and Aguado are analogous art because both pertain to utilize the system/method for generating the animation of character. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the particle solver of the final pose generation phase taught by Rigiroli incorporate the teachings of Aguado, and applying the method of animating a virtual object within a virtual world taught by Aguado to have a effector generator module for performing a dynamics calculation to determine an effector for each part of the object in order to provide input effect data with lower order rigging element to the final pose generation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rigiroli according to the relied-upon teachings of Aguado to obtain the invention as specified in claim.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rigiroli et al (U.S. Patent No. 10, 535, 174 B1) in view of Lanciault et al (U.S. Patent Application Publication 2011/0098113 A1) in view of Aguado (U.S. Patent Application Publication 2018/0144531 A1) in view of Yomdin et al (U.S. Patent Application Publication 2004/0174361 A1). 

	Regarding claim 6, the combination of Rigiroli in view of Lanciault in view of Aguado discloses everything claimed as applied above (see claim 5), and Rigiroli further disclose wherein the lower-order rigging element (See claim 3) comprises a skeleton for the virtual character (Col 7, lines 27-63, a typical rig comprises a skeletal structure for a character and includes a plurality of degrees of freedom).
	However, Rigiroli does not specifically disclose a skeleton is a core skeleton.
	In the similar field of endeavor, Yomdin discloses a skeleton is a core skeleton (Paragraph [0308], FIG. 25 represents main steps of animation creation, in accordance with an embodiment of the present invention; paragraph [0309], a skeleton is a symbolic simplified representation of an object, allowing for an easy and intuitive control of its motion.  In some embodiments of the invention, the skeleton is formed partially or entirely from characteristic lines of the object.  Consequently, the CORE skeleton controls directly the geometry and the motion of CORE models, without creating any auxiliary geometric and/or kinematical structure; paragraphs [0312]-[0315]; three types of skeleton: CORE skeletons, VIM skeletons and R-skeletons).
	Rigiroli and Yomdin are analogous art because both pertain to utilize the system/method for generating the animation of character. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the particle solver of the final pose generation phase taught by Rigiroli incorporate the teachings of Yomdin, and applying the method of animation creation taught by Yomdin to form the virtual character object for controlling the geometry structure, and doing so would lead to a dramatic data reduction and simplification of processing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rigiroli according to the relied-upon teachings of Yomdin to obtain the invention as specified in claim.

	Regarding claim 7, the combination of Rigiroli in view of Lanciault in view of Aguado in view of Yomdin discloses everything claimed as applied above (see claim 6).
However, Rigiroli does not specifically disclose wherein the input comprises a transform for a joint in the core skeleton.       
In the similar field of endeavor, Yomdin discloses wherein the input comprises a transform for a joint in the core skeleton (Paragraph [0308], FIG. 25 represents main steps of animation creation; paragraph [0311], moreover, the CORE skeleton may be just a part of the CORE image representation: in this case some of the CORE Lines and points, while expressing color information, serve additionally as the skeleton elements; paragraph [0322], alternatively or additionally, to specifying for each skeleton an entire wire frame, some or all of the skeletons, in some embodiments of the invention, are specified by a plurality of joints and the frame is determined by connecting the joints with default segments.  Optionally, the default segments comprise straight lines; paragraph [0336], FIG. 26 shows a block-diagram, representing steps of a skeleton construction; paragraph [0338], the influence model of the VIM skeleton defines in what way the motion of the skeleton and of its parts influences the motion of the entire VIM object and the motion and geometric transformations of each of the 3D CORE objects, from which the VIM object is constructed).
Rigiroli and Yomdin are analogous art because both pertain to utilize the system/method for generating the animation of character. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the particle solver of the final pose generation phase taught by Rigiroli incorporate the teachings of Yomdin, and applying the method of animation creation taught by Yomdin to define a plurality of joints for each core skeleton and geometric transformations of each of the 3D CORE objects in order to perform the transformation for a joint in the core skeleton. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rigiroli according to the relied-upon teachings of Yomdin to obtain the invention as specified in claim.

Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rigiroli et al (U.S. Patent No. 10, 535, 174 B1) in view of Lanciault et al (U.S. Patent Application Publication 2011/0098113 A1) in view of Sagar et al (U.S. Patent Application Publication 2018/0197322 A1). 

	Regarding claim 8, the combination of Rigiroli in view of Lanciault discloses everything claimed as applied above (see claim 1), and Rigiroli further disclose that the particle solver can iteratively generate a final pose for outputting to the rendering system. During the final pose generation phase 920, the particle solver 924 can interact with the DNN 922 in order to generate a pose that satisfies the constraints associated with the respective elements of the character model and the Spine DNN 922 can provide higher order filtering or smoothing of the iterative process to ensure that the iterations performed by the particle solver are done in accordance with the constraints associated with the defined portion of the character model (FIG. 9B; Col 15, lines 30-67).
However, Rigiroli does not specifically disclose wherein the output specifies a characteristic of a higher-order rigging element.
In the similar field of endeavor, Sagar discloses (Paragraph [0104], as used here, blendshape primitives (e.g., blendshapes) can refer to a parameterized geometric descriptor of an object that was pre-defined based on a state of the object.  In addition, these parameter values can be altered to describe another state, where the geometric descriptors can include: a geometric location of vertices for a blendshape mesh, joint angles for rigid-body models, and/or control points for radial basis/spline interpolations or skinning etc.) wherein the output specifies a characteristic of a higher-order rigging element (Paragraph [0159], FIG. 2 is a simplified functional block diagram of an exemplary animation apparatus 200 used to implement some aspects of the image retargeting technology; paragraph [0162], the virtual reference image 242 within the animation library 240 is configured to store a predetermined facial expression that can correspond to the predetermined expression from the physical actor.  The virtual reference image 242 can include, for example, the information and data derived from an animated, virtual head having virtual markers placed at points corresponding to the placement points of motion capture markers on the head of the physical actor; paragraphs [0166]-[0169], weight solver 230 is coupled to the animation library 240 and uses a virtual expression library 244, as well as the virtual reference image 242 to generate a facial animation solution ... as discussed above, weight solver 230 can also determine blend shape weight values, so as to minimize error functions associated with the chosen blend shapes.  In some aspects, activation thresholds may be used to eliminate less likely blendshapes or to prioritize blendshapes that have a higher probability of activation. The blendshape rig is prioritized with a higher probability of activation. Thus, the output of blendshape results specific a characteristic of a higher-order rigging element).
Rigiroli and Sagar are analogous art because both pertain to utilize the system/method for generating the animation of character. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the particle solver of the final pose generation phase taught by Rigiroli incorporate the teachings of Sagar, and applying the animation apparatus taught by Sagar to have a function of the weight solve for producing a set of weights or control values to prioritize blendshape rigs in order to output a characteristic of a higher-order rigging element. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rigiroli according to the relied-upon teachings of Sagar to obtain the invention as specified in claim.

	Regarding claim 9, the combination of Rigiroli in view of Lanciault in view of Sagar discloses everything claimed as applied above (see claim 8), and Rigiroli further disclose a typical rig comprises a skeletal structure for a character and includes a plurality of degrees of freedom (Col 7, lines 27-63) and the system/method process the request for a behavior of a rig virtual character.
	 However, Rigiroli does not specifically disclose wherein the higher-order rigging element comprises a higher-order skeleton.
	In the similar field of endeavor, Sagar discloses wherein the higher-order rigging element comprises a higher-order skeleton (Paragraph [0102], blendshape rigs are commonly-used animation systems that provide various degrees of user customization.  For example, specific art styles, creatures with different anatomies (such as high-resolution wrinkles and/or folds) can be incorporated into a blendshape rig.  Moreover, blendshape rigs can be readily transferred other animation types, such as skeleton or duster-based facial system (e.g., for contemporary game engines and rendering environments)).
	Rigiroli and Sagar are analogous art because both pertain to utilize the system/method for generating the animation of character. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the particle solver of the final pose generation phase taught by Rigiroli incorporate the teachings of Sagar, and applying the animation apparatus taught by Sagar to have a function of the weight solve for producing a higher-order skeleton. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rigiroli according to the relied-upon teachings of Sagar to obtain the invention as specified in claim.

	Regarding claim 10, the combination of Rigiroli in view of Lanciault in view of Sagar discloses everything claimed as applied above (see claim 9), and Rigiroli further disclose the character movement engine 125 generates new poses for the characters using rules of physics, and those new poses can be used to update character states from the current poses (for example, positions of body parts expressed as positions, joint angles or other specifications) (Col 8, lines 1-16; FIGS. 3, 4A-4D).
	 However, Rigiroli does not specifically disclose wherein the output comprises a transform for a joint in the higher-order skeleton.
	In the similar field of endeavor, Sagar discloses wherein the output comprises a transform for a joint in the higher-order skeleton (Paragraphs [0102]-[0104], blendshape rigs are commonly-used animation systems that provide various degrees of user customization … Moreover, blendshape rigs can be readily transferred other animation types, such as skeleton or duster-based facial system (e.g., for contemporary game engines and rendering environments).  As used herein, a blendshape model B can be defined as the weighted sum of predefined blendshape primitives (shape primitives) Bi, having a relationship indicated by equation (1); as used here, blendshape primitives (e.g., blendshapes) can refer to a parameterized geometric descriptor of an object that was pre-defined based on a state of the object.  In addition, these parameter values can be altered to describe another state, where the geometric descriptors can include: a geometric location of vertices for a blendshape mesh, joint angles for rigid-body models. Thus, joint of rigid-body models is prioritized with a higher probability of activation).
	Rigiroli and Sagar are analogous art because both pertain to utilize the system/method for generating the animation of character. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the particle solver of the final pose generation phase taught by Rigiroli incorporate the teachings of Sagar, and applying the animation apparatus taught by Sagar to have a function of the weight solve for producing a joint in the higher-order skeleton. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rigiroli according to the relied-upon teachings of Sagar to obtain the invention as specified in claim.


	Regarding claim 11, the combination of Rigiroli in view of Lanciault in view of Sagar discloses everything claimed as applied above (see claim 8).
However, Rigiroli does not specifically disclose wherein the higher-order rigging element comprises a blendshape.
In the similar field of endeavor, Sagar discloses wherein the higher-order rigging element comprises a blendshape (FIG. 2; paragraphs [0166]-[0169], weight solver 230 is coupled to the animation library 240 and uses a virtual expression library 244, as well as the virtual reference image 242 to generate a facial animation solution ... as discussed above, weight solver 230 can also determine blend shape weight values, so as to minimize error functions associated with the chosen blend shapes.  In some aspects, activation thresholds may be used to eliminate less likely blendshapes or to prioritize blendshapes that have a higher probability of activation. The blendshape rig is prioritized with a higher probability of activation).  
Rigiroli and Sagar are analogous art because both pertain to utilize the system/method for generating the animation of character. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the particle solver of the final pose generation phase taught by Rigiroli incorporate the teachings of Sagar, and applying the animation apparatus taught by Sagar to have a function of the weight solve for producing a set of weights or control values to prioritize blendshape rigs in order to output a characteristic of a higher-order rigging element. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rigiroli according to the relied-upon teachings of Sagar to obtain the invention as specified in claim.

	Regarding claim 12, the combination of Rigiroli in view of Lanciault in view of Sagar discloses everything claimed as applied above (see claim 11).
However, Rigiroli does not specifically disclose wherein the output comprises a blendshape weight.
In the similar field of endeavor, Sagar discloses wherein the output comprises a blendshape weight (FIG. 2; paragraphs [0166]-[0169], weight solver 230 is coupled to the animation library 240 and uses a virtual expression library 244, as well as the virtual reference image 242 to generate a facial animation solution; weight solver 230 can be configured to determine the relative weight applied to each blendshape component of the facial state in animation library 240 that combine to reproduce the expression represented by the motion capture data ... as discussed above, weight solver 230 can also determine blend shape weight values, so as to minimize error functions associated with the chosen blend shapes.  In some aspects, activation thresholds may be used to eliminate less likely blendshapes or to prioritize blendshapes that have a higher probability of activation. The blendshape rig is prioritized with a higher probability of activation).  
Rigiroli and Sagar are analogous art because both pertain to utilize the system/method for generating the animation of character. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the particle solver of the final pose generation phase taught by Rigiroli incorporate the teachings of Sagar, and applying the animation apparatus taught by Sagar to have a function of the weight solve for producing a set of weights or control values to prioritize blendshape rigs in order to output a characteristic of a higher-order rigging element. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rigiroli according to the relied-upon teachings of Sagar to obtain the invention as specified in claim.

	Regarding claim 14, the combination of Rigiroli in view of Lanciault discloses everything claimed as applied above (see claim 13), and Rigiroli further disclose that the particle solver can iteratively generate a final pose for outputting to the rendering system. During the final pose generation phase 920, the particle solver 924 can interact with the DNN 922 in order to generate a pose that satisfies the constraints associated with the respective elements of the character model and the Spine DNN 922 can provide higher order filtering or smoothing of the iterative process to ensure that the iterations performed by the particle solver are done in accordance with the constraints associated with the defined portion of the character model (FIG. 9B; Col 15, lines 30-67).
	 However, Rigiroli does not specifically disclose wherein the mathematical operation comprises a radial basis function.
	In the similar field of endeavor, Sagar discloses wherein the mathematical operation comprises a radial basis function (Paragraph [0104], as used here, blendshape primitives (e.g., blendshapes) can refer to a parameterized geometric descriptor of an object that was pre-defined based on a state of the object.  In addition, these parameter values can be altered to describe another state, where the geometric descriptors can include: a geometric location of vertices for a blendshape mesh, joint angles for rigid-body models, and/or control points for radial basis/spline interpolations or skinning etc. Paragraph [0159], FIG. 2 is a simplified functional block diagram of an exemplary animation apparatus 200 used to implement some aspects of the image retargeting technology; paragraphs [0166]-[0169], weight solver 230 is coupled to the animation library 240 and uses a virtual expression library 244, as well as the virtual reference image 242 to generate a facial animation solution ... as discussed above, weight solver 230 can also determine blend shape weight values, so as to minimize error functions associated with the chosen blend shapes.  In some aspects, activation thresholds may be used to eliminate less likely blendshapes or to prioritize blendshapes that have a higher probability of activation. The blendshape rig is prioritized with a higher probability of activation. Thus, the weight solver performs radial basis interpolations).
	Rigiroli and Sagar are analogous art because both pertain to utilize the system/method for generating the animation of character. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the particle solver of the final pose generation phase taught by Rigiroli incorporate the teachings of Sagar, and applying the animation apparatus taught by Sagar to have a function of the weight solve for performing radial basis interpolations on the blendshape rigs. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rigiroli according to the relied-upon teachings of Sagar to obtain the invention as specified in claim.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rigiroli et al (U.S. Patent No. 10, 535, 174 B1) in view of Lanciault et al (U.S. Patent Application Publication 2011/0098113 A1) in view of Sepulveda (U.S. Patent Application Publication 2005/0219250 A1).

	Regarding claim 15, the combination of Rigiroli in view of Lanciault discloses everything claimed as applied above (see claim 13).
However, Rigiroli does not specifically disclose wherein the mathematical operation comprises a Boolean operation.     
In the similar field of endeavor, Sepulveda discloses wherein the mathematical operation comprises a Boolean operation (FIG. 1; paragraph [0075], each animation curve 153 describes, as a function of time (film frame), the position of various controls in the CG character rig.  Deformers (not shown in FIG. 1) within deformation pipeline 100 use animation curves 153 to create deformations on surfaces 152; FIG. 4; paragraph there is shown an alternative layout of modules 103 in deformation pipeline 100 including branching and merging of deformations, according to one embodiment of the present invention.  Multiple sequences of deformation modules 103 take DDS 106 from head module 102 and transform it in parallel and independently until DDS 106 reaches tail module 104 for its final recombination.  In the parallel layout of FIG. 4, the tail module 104 combines the various DDS's 106 linearly with corresponding weights.  Thus, the user can specify that more importance should be placed on one sequence of deformations over another; paragraphs [0129]-[0131], module 103 Attributes … Enabled: A Boolean attribute that enables/disables the action of module 103.  When disabled, module 103 works in a pass-through mode, so that DDS 106 data is copied directly from input to output).          
Rigiroli and Sepulveda are analogous art because both pertain to utilize the system/method for generating the animation of character. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the particle solver of the final pose generation phase taught by Rigiroli incorporate the teachings of Sepulveda, and applying the computer-generated animation taught by Sepulveda to define a set of attributes for modifying and controlling the character behavior, which includes a boolean attribute that enables/disables the action of module. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rigiroli according to the relied-upon teachings of Sepulveda to obtain the invention as specified in claim.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rigiroli et al (U.S. Patent No. 10, 535, 174 B1) in view of Lanciault et al (U.S. Patent Application Publication 2011/0098113 A1) in view of Viz et al (U.S. Patent Application Publication 2009/0091536 A1).

	Regarding claim 16, the combination of Rigiroli in view of Lanciault discloses everything claimed as applied above (see claim 1).
However, Rigiroli does not specifically disclose wherein the method is performed by a framework embedded in the first application.
In the similar field of endeavor, Viz discloses (Paragraph [0008], an extensible character animation framework is provided that enables video game design teams to develop reusable animation controllers that are customizable for specific applications.  According to embodiments, the animation framework enables animators to construct complex animations by creating hierarchies of animation controllers …) wherein the method is performed by a framework embedded in the first application (Paragraph [0044], FIG. 3 is a block diagram illustrating animation data flow according to an embodiment.  The animation data flow comprises a artificial intelligence (AI) module 310, an animation framework 320, and a rendering engine 330; paragraphs [0048]-[0049], FIG. 4 is a block diagram illustrating components of an animation framework 400 according to an embodiment.  Animation framework 400 includes animation controller 410, EvalTree evaluator 420, and Rig Ops execution module 430 … Animation controller 410 creates evaluation trees ("EvalTrees").  EvalTrees are comprised of hierarchies of evaluation nodes ("EvalNodes"); paragraphs [0068]-[0069], FIG. 6 is a block diagram illustrating a high-level architecture of an animation framework according to an embodiment … Section 610 includes a plurality of r-ins.  Plug-ins are software modules that typically perform a very specific task or function.  Plug-in software modules are integrated into the animation framework via a standard interface that enables user to extend the functionality of the system by writing new plug-in modules to perform various functions desired by the user.  According to an embodiment, a procedural awareness animation controller may be included in the system to enable an animator to create procedural animations for a character; paragraph [0070] FIG. 7 is a diagram illustrating the architecture of a plug-in structure 700 of an animation framework according to an embodiment.  Users of the animation framework can extend the functionality of the framework by writing and integrating plug-ins into the animation framework.  For example, according to some embodiments, user may develop and integrate additional animations controllers, rig operations, user interface, viewers, tags, menus, and/or other framework components as plug-ins to the animation framework).
Rigiroli and Viz are analogous art because both pertain to utilize the system/method for generating the animation of character. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the game application taught by Rigiroli incorporate the teachings of Viz, and applying the animation framework taught by Viz to use the architecture of a plug-in structure of an animation framework for the game application in order to allow the users of the animation framework to extend the functionality of the framework by writing and integrating plug-ins into the animation framework. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rigiroli according to the relied-upon teachings of Viz to obtain the invention as specified in claim.

	Regarding claim 17, the combination of Rigiroli in view of Lanciault in view of Viz discloses everything claimed as applied above (see claim 16).
However, Rigiroli does not specifically disclose wherein the framework is a plug-in for the first application.
In the similar field of endeavor, Viz discloses wherein the framework is a plug-in for the first application (Paragraphs [0068]-[0069], FIG. 6 is a block diagram illustrating a high-level architecture of an animation framework according to an embodiment … Section 610 includes a plurality of plug-ins.  Plug-ins are software modules that typically perform a very specific task or function.  Plug-in software modules are integrated into the animation framework via a standard interface that enables user to extend the functionality of the system by writing new plug-in modules to perform various functions desired by the user.  According to an embodiment, a procedural awareness animation controller may be included in the system to enable an animator to create procedural animations for a character).
Rigiroli and Viz are analogous art because both pertain to utilize the system/method for generating the animation of character. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the game application taught by Rigiroli incorporate the teachings of Viz, and applying the animation framework taught by Viz to use the architecture of a plug-in structure of an animation framework for the game application in order to allow the users of the animation framework to extend the functionality of the framework by writing and integrating plug-ins into the animation framework. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rigiroli according to the relied-upon teachings of Viz to obtain the invention as specified in claim.
Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616